MAUGHAN, Justice:
Plaintiff filed this action seeking modification of a judgment for child support. Upon hearing, the court increased the amount from $50 to $75 per month. Defendant appeals. We affirm.
In March 1967, defendant was ordered, pursuant to a bastardy proceeding, to pay child support. In November 1975, plaintiff filed a complaint and contemporaneously *1386therewith had an order to show cause issued, seeking an order increasing child support payments to $100. Upon hearing, the court issued an order granting a $25 increase. Plaintiff asserted as a ground for the increment a material change in circumstances, viz., a significant increase in her expenses and defendant’s income.
On appeal, defendant contends plaintiff is precluded from seeking a modification thereof under a civil action, because she initially proceeded by criminal process.
Defendant’s assertion is without merit. A proceeding under the Bastardy Act is civil in nature, its purpose is to compel the father of a child to support it during its tender years.1 Furthermore, in Sec. 77-60-7, U.C.A.1953, of the Bastardy Act, there is a specific provision for the order made herein, “. . . Such subsequent changes or new orders may be made by the court for the support, maintenance and education of said child as shall be reasonable and proper.



Defendant further contends there was insufficient evidence to warrant a modification of the support order. Plaintiff presented evidence showing the child’s current monthly expenses were $170.50. Included in this amount was the sum of $40 for child care. The child was supervised after school, enabling plaintiff to work. A review of the incomes and expenses of both parties discloses nothing inequitable in the order of the court, apportioning to each a reasonable and proper share of the child’s expenses.
ELLETT, C. J., and CROCKETT, WILKINS and HALL, JJ., concur.

. State v. Judd, 27 Utah 2d 79, 81, 493 P.2d 604 (1972).